Case 0:21-cv-60502-MGC Document 5 Entered on FLSD Docket 03/31/2021 Page 1 of 2




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.: 0:21-cv-60502-MGC

 TERENCE BAGBY,

        Plaintiff,

 v.

 BENUCK & RAINEY, INC.,

       Defendant.
 _______________________________________/

                        MOTION FOR EXTENSION OF TIME
                TO COMPLY WITH COURT PRACTICES AND PROCEDURES

        Plaintiff Terence Bagby (“Plaintiff”) files this Motion with respect to the Order of Referral

 and Order Regarding Court Practices and Procedures [D.E. 4] (the “Court Practices and

 Procedures”) issued by the Court on March 10, 2021.

        1.         Currently, the deadline for Plaintiff to file a statement of claim in compliance with

 the Court Practices and Procedures [D.E. 4] is March 31, 2021.

        2.         Due to an unexpected injury suffered by Plaintiff’s counsel along with the

 difficulties associated with working remotely, Plaintiff requires an additional seven (7) days to

 formulate their response thereto.

        3.         The additional time sought is not for purposes of delay. Further, the additional time

 sought will not have any prejudicial impact on Defendant.

        WHEREFORE, Plaintiff, respectfully, requests this Court grant Plaintiff an extension

 through and including April 7, 2021, to comply with the Court Practices and Procedures [D.E. 4].




                                                                                                                 PAGE | 1 of 2
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:21-cv-60502-MGC Document 5 Entered on FLSD Docket 03/31/2021 Page 2 of 2




                                   Certificate of Compliance with Local Rule 7.1

         Undersigned counsel for Plaintiff was unable to confer with counsel for Defendant, as

 counsel for Defendant has yet to appear.

        DATED: March 31, 2021
                                                               Respectfully Submitted,
                                                                /s/ Thomas Patti                                       .
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:    tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:     954-907-1136
                                                               Fax:       855-529-9540
                                                               COUNSEL FOR PLAINTIFF

                                        CERTIFICATE OF SERVICE

        The undersigned certifies that on March 31, 2021, the forgoing was electronically filed via

 the Court’s CM/ECF system on all counsel of record.

                                                                              Respectfully Submitted,

                                                                               /s/ Thomas J. Patti    .
                                                                              THOMAS J. PATTI, ESQ.
                                                                              Florida Bar No.: 118377




                                                                                                               PAGE | 2 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
